In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00012-CR



    MAXIMILLION NICHOLAS MORENO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 22nd District Court
                 Hays County, Texas
             Trial Court No. CR-14-0604




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
        The clerk’s record in this appeal was filed April 8, 2019, and the reporter’s record was filed

June 19, 2019, making the appellant’s brief originally due July 19, 2019. This Court extended that

briefing deadline twice, on appellant’s motions, resulting in the most recent due date of

September 9, 2019. While we warned counsel when granting his second motion that further

extension requests would not be granted, counsel has filed a third motion seeking another extension

of the briefing deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

extension of the filing deadline. Consequently, counsel’s most recent motion to extend the

deadline for filing appellant’s brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter on or before October 9,

2019.

        IT IS SO ORDERED.


                                                    BY THE COURT


Date: September 17, 2019




                                                   2